Shapiro, J.,
dissents and votes to reverse the judgment and direct defendant to reinstate plaintiff and afford her a hearing, with the following memorandum, in which Lazer, J., concurs: Whether the "proof adduced at the trial amply demonstrated that plaintiff was guilty of irrational and disruptive conduct”, as the majority contends, is entirely beside the point which, stated in its simplest terms, is whether the defendant college breached its contract with the plaintiff in suspending her in the manner in which it did. The relationship between a student and a college is a contractual one (Goldstein v New York Univ., 76 App Div 80; People ex rel. Cecil v Bellevue Hosp. Med. Coll., 60 Hun 107, affd 128 NY 621). Accordingly, before a college may suspend a student he or she must be afforded a hearing if one is provided for in the contract. Here, since the plaintiff was not suspended for "failure in [her] academic work”, and was not afforded "a hearing before an established College Court”, she had the unqualified "right to be heard by the Student-Faculty Hearing Board”, which in turn was required to "present its findings to the President of the College for final determination.” There is no contention here that the college followed its *936own rules. Thus, its suspension of the plaintiff was unwarranted as a matter of law (see People ex rel. Goldenkoff v Albany Law School, 198 App Div 460) since a college "is a creature of the law” and "must abide by legal procedures and respect private rights” (Matter of Ryan v Hofstra Univ., 67 Misc 2d 651, 653). Defendant contends, in its brief, that "when a university”, in expelling a student, "acts within its jurisdiction, not arbitrarily but in the exercise of an honest discretion based upon facts within its knowledge that justify the exercise of discretion, a court may not review the exercise of its discretion”. Defendant misses the point for it could only exercise its discretion after affording the plaintiff her contractual procedural rights. Therefore, plaintiff should have been granted relief enjoining her suspension pending the hearing to which she is entitled. [93 Misc 2d 510.]